Citation Nr: 1419358	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-24 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from July 1958 to March 1961. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his spouse presented testimony in support of his claims during a hearing at the RO in October 2012 before a Decision Review Officer (DRO).  A transcript is of record. 

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral (left and right ear) hearing loss was incurred during his active military service. 

2.  His tinnitus also was incurred during his active military service. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Entitlement to service connection for tinnitus also is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his hearing loss and tinnitus were caused by exposure to hazardous noise during his active military service from his duties as a gunner, tank commander, and training in ordinance disposal as an ammunition technician.  See statements he made during his December 2010 VA compensation examination and while testifying during his October 2012 hearing.  According to his testimony, he had additional noise exposure in service from coaching on the rifle range.  He denied wearing hearing protection during service.  He stated at the hearing and in a September 2010 written statement that his hearing loss and tinnitus had their onset during his active military service and been present ever since, gradually progressing in severity.  For the following reasons and bases, the Board finds that entitlement to service connection is established for both disabilities. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to show a medical nexus, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  

If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

The December 2010 VA examination report reflects audiometric findings establishing the presence of a current, ratable, hearing loss disability in both ears, meaning bilaterally.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Tinnitus was also diagnosed in the examination report and in a March 2007 private audiological examination report based on the Veteran's recounted symptoms.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Thus, the current-disability requirement is satisfied for both hearing loss and tinnitus.  See Shedden, 381 F.3d at 1166-67; 


Regarding in-service incurrence of a relevant disease or an injury, the Veteran's exposure to hazardous noise during his active military service is established based on his credible testimony and his military occupational specialty (MOS) as an Ammunition Technician, Specialty Number 2311, as reflected on his DD 214.  The Department of Defense has determined that this MOS involves a high probability of noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (providing that due consideration shall be given to the places, types, and circumstances of the Veteran's service in determining service connection). 

Finally, the evidence is in relative equipoise as to whether the Veteran's hearing loss and tinnitus were incurred in service.  His assertions that his hearing loss and tinnitus manifested during his service are competent evidence.  In this regard, he is competent to report subjective symptoms, and hearing loss and tinnitus are both within the province of subjective experience.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's statements regarding the service origin of his hearing loss and tinnitus are also credible, therefore ultimately probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, although the service treatment records (STRs) do not reflect objective findings of hearing loss, they are notably absent for audiometric testing, including at entrance and again at separation.  The fact that a whispered-voice test at separation was normal does not rule out hearing loss that may have been detected through more comprehensive puretone threshold testing.  Indeed, VA's definition of a ratable hearing loss disability is based, in part, on puretone threshold levels.  See 38 C.F.R. § 3.385.  Of course, the presence of tinnitus could not be ruled in or out by such testing.  Thus, the STRs are not in conflict with the Veteran's statements regarding hearing loss and tinnitus.  

While the earliest medical indication of hearing loss and tinnitus is a March 2007 private audiological examination report, the absence of medical records from times earlier - more contemporaneous to service - does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  At the time of that March 2007 examination, which was over three years prior to the present claim, so before there was incentive - financial or otherwise - to fabricate information for personal gain, the Veteran reported a 
long-standing history of hearing loss, as well as constant tinnitus, and cited his service in the Marine Corps and civilian job at a sawmill as sources of noise exposure.  As there was no pending claim, he did not have incentive to misrepresent his medical history, and statements made for the purpose of seeking medical treatment are especially trustworthy since the declarant has a strong motive to give as accurate a history as possible to in turn receive the best or most appropriate medical care.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992); see also Rucker, 10 Vet. App. at 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Thus, resolving all reasonable doubt in favor of these claims, the competent and credible evidence establishes the presence of hearing loss and tinnitus ever since the Veteran's active military service or, at the very least, the required attribution of these conditions to his service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The weight of the December 2010 VA examiner's opinion, in comparison, that it is unlikely the Veteran's hearing loss and tinnitus are related to active duty noise exposure must be discounted, as the examiner's explanation was solely based on the normal whispered-voice test when the Veteran separated from service and the fact that the Veteran had post-service noise exposure in his civilian job working in a sawmill.  This opinion does not consider the fact that audiometric testing during service may have shown hearing loss that the whispered-voice test could not detect, and does not take into account the Veteran's credible statements that hearing loss and tinnitus have been present since his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  While the Veteran also admittedly had civilian noise exposure in his job as an electrician in a sawmill, he clarified during his VA examination that he wore hearing protection at work, unlike during his service when he did not.  Any doubt as to the impact of civilian noise exposure as opposed to service noise exposure on his hearing must be resolved in favor of his claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

Accordingly, the criteria for establishing entitlement to service connection for bilateral hearing loss and tinnitus are satisfied.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus also is granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


